Citation Nr: 0636997	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee sprain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
lumbar strain.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1996 and had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied reopening of the veteran's claims 
for service connection for the left knee sprain and right 
lumbar sprain.

The veteran testified in a hearing before the undersigned in 
August 2005.

For reasons set forth below, the issue of entitlement to 
service connection for left knee sprain is REMANDED to the RO 
for further development.  


FINDINGS OF FACT

1.  In a rating decision dated in April 2001, the RO denied 
the veteran's claims for service connection for left knee 
sprain and right lumbar strain.

2.  The RO notified the veteran of the April 2001 rating 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal that decision.

3. The evidence received since the April 2001 rating decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claims.

4.  The veteran's right lumbar strain is not related to 
active service.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received to reopen a 
claim for service connection for left knee sprain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3. New and material evidence has been received to reopen a 
claim for service connection for right lumbar strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.
 § 3.156 (a) (2006). 

4.  Right lumbar strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The RO previously denied the veteran's claims of entitlement 
to service connection for lumbar strain and service 
connection for left knee sprain.  In an April 2001 rating 
decision, the RO denied the veteran's claim for left knee 
sprain on the basis that the evidence did not show a chronic 
left knee disability.  In the same rating decision, the RO 
denied the claim for service connection for lumbar sprain on 
the basis that the there was no evidence of a chronic lumbar 
spine disability.

In April 2001, the RO notified the veteran of the rating 
decision and of her appellate rights with regard that 
decision, but the veteran did not appeal that decision to the 
Board.  The decision is therefore final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 (1994).

In a July 2003 VA Form 21-4138 (Statement in Support of a 
Claim), the veteran sought to reopen her claims for service 
connection for right lumbar strain and left knee sprain. 

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence that has been associated with the claim file 
since the previous denial includes VA outpatient treatment 
records, a VA medical opinion, reports of VA examinations of 
the left knee and back, statements from the veteran and a 
transcript of the veteran's hearing before the Board.  The 
Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  The Board also finds that this 
evidence is material, as it bears directly and substantially 
upon the specific matters under consideration, and by itself 
and in connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claims for service connection for a left knee 
sprain and for right lumbar strain.  

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for left knee sprain and service 
connection for right lumbar sprain.
II.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 11.   

A.  Duty to Notify

The RO provided notice to the veteran in a July 2003 letter 
that informed her of the evidence required to substantiate a 
service connection claim and advised her that new and 
material evidence was required to reopen the previously 
denied service connection claims.  This letter further 
explained that new evidence is that which is submitted to VA 
for the first time and material evidence is that which 
relates to an unestablished fact necessary to substantiate a 
claim.  The July 2003 letter informed the veteran that her 
claims for service connection for left knee sprain and right 
lumbar strain were previously denied because the evidence did 
not show chronic disabilities of the left knee or lumbar 
spine.  This letter also explained VA's duty to assist the 
veteran in obtaining evidence to support her claim, including 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist her in obtaining, and advised her to 
submit any relevant evidence in her possession.  This notice 
complied with the timing requirements of Pelegrini, as it was 
provided prior to the August 2003 rating decision.

B. Duty to Assist

VA has made reasonable efforts to assist the veteran in the 
development of these claims.  The relevant service and post-
service medical records have been secured and associated with 
the claims file.  The veteran has been afforded a VA 
examination, and the RO has obtained a VA medical opinion on 
her behalf.  The veteran has also had an opportunity to 
present testimony regarding these claims in a hearing before 
the Board. 
 
III. Analysis of Claims

The veteran served on active duty from August 1993 to August 
1996 and had additional periods of reserve service.  The 
veteran contends that her current back pain is related to a 
lumbar strain she suffered during a period of active duty 
training between July and August 2000.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.   Service connection may be presumed for 
certain diseases, including arthritis, if it is shown that 
the veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records from the veteran's period of active 
duty are negative for any complaints, diagnoses or treatment 
of a back disorder.  The report of the May 1993 enlistment 
examination reflects that no back conditions were noted.  
There is no record of any complaints or diagnoses of a back 
condition during service or during the June 1996 separation 
examination. A records of a 1998 reserve physical also 
reflects no diagnosis or complaint of a back condition.   

Records from the veteran's reserve service show no complaint 
or diagnosis of a back condition during a 1998 physical.  
Treatment records from the veteran's reserve battalion show 
that she was seen for complaints of back pain in July 2000.   
At that time, the veteran reported that she began having back 
pain after a truck she was riding in hit a pothole 
approximately four days earlier.  The veteran was diagnosed 
with right lumbar strain and advised to take Motrin.  There 
are no other reserve records containing complaints or 
diagnoses related to back pain.  

Post-service VA medical records  show that the veteran was 
seen for back pain in August of 2002.   A radiology report 
from x-rays of the thoracic and lumbosacral spine reflects a 
diagnostic impression of  thoracic and lumbosacral spine 
straightening, mild narrowing L5-S1 and gentle scoliosis 
upper thoracic spine convexity on the left.  These outpatient 
records do not contain any medical opinions regarding whether 
these conditions are related to service.   
The veteran underwent a VA spinal examination in March 2004.  
The veteran reported back pain and stiffness.  The examiner 
noted pain on palpation of the lower spine.  The examiner 
opined that x-rays showed changes consistent with 
degenerative joint disease.  The examiner diagnosed lumbar 
strain with arthritis.  The examiner did not provide an 
opinion regarding whether lumbar sprain was related to the 
veteran's reported in-service injury.    

In September 2004, the RO obtained a VA medical opinion 
regarding the veteran's service connection claim.  The VA 
examiner indicated that the claims file was reviewed.  The 
examiner noted that the veteran's file indicated no treatment 
or radiographic evidence of back problems during her period 
of active service from May 1993 to June 1996.   The examiner 
opined that the veteran's current back condition is not 
related to an incident of service.  The examiner opined that 
there was no permanent disability related to the July 2000 
incident.    

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for right lumbar strain.  There is no evidence of complaints 
or diagnoses of back pain during active duty service.  There 
is no evidence that arthritis manifested to a compensable 
degree within one year of separation from service.  While 
there is a documented complaint of back pain during the 
veteran's reserve duty,  a competent VA medical opinion found 
no nexus between the veteran's current back disability and 
the veteran's active service.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the evidence against the claim for service connection for 
right lumbar strain, the claim must be denied.  


ORDER

New and material evidence has been received to reopen the 
claims for service connection for left knee sprain and right 
lumbar strain.  To this extent, the appeal is allowed.  

Service connection for right lumbar strain is denied.




REMAND

The veteran underwent a VA examination of the left knee in 
March 2004.  The examiner diagnosed left patellar subluxation 
but did not provide an opinion regarding whether there is 
nexus between the veteran's current knee condition and active 
service.  Records from the veteran's period of active duty 
show that she complained of bilateral knee pain in October 
1993.  Reserve medical records show that she complained of 
left knee pain in August 2000.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In addition, the VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  See 38 U.S.C.A. 
§ 5103(a), (b) (West 2002).  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court also held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Accordingly, this case is REMANDED for the following action:

1. Arrange for the veteran to be afforded 
a VA orthopedic examination for the 
purpose of determining the etiology of 
her current left knee disorder.  The RO 
should forward the veteran's claims file 
to the examiner for review in conjunction 
with the examination and ask the examiner 
to confirm in the written report that 
such a review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any present 
disorder of the left knee; 

b) opine whether it is at least 
as likely as not (50 percent or 
greater likelihood) that such a 
disorder is related to the 
veteran's period of active duty 
or reserve service, including 
the documented complaints of 
knee pain during active and 
reserve service; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which explains that, 
if the veteran's service connection claim 
is granted, such award will be assigned a 
disability rating and an effective date, 
and provides the veteran the information 
and evidence needed to establish a 
particular disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).














 Department of Veterans Affairs


